Finley, J.
(dissenting) — The decision arrived at by the majority herein is not inevitably directed or absolutely required either by provisions of the state constitution or the constitution of the United States. Viewed realistically, *567the decision involves a policy judgment, or a matter of judgment as to values.
The issue in this case is cléar cut: If utilized for the establishment of a library, where does the local improvement district concept, device or mechanism fall on the legal spectrum of permissible and nonpermissible special assessments? The early case of Wilson v. Lambert, 168 U.S. 611, 42 L. Ed. 599, 18 Sup. Ct. 217 (1898), identified the poles of the spectrum. On the one end of the span are the clearly permissible uses of special assessments to cover the cost of installing roads, sewers, et cetera. There is no argument that those improvements add valué to the adjacent land. On the other hand, there are certain improvements which have been held to be too general for assessment against property in the LID format. Wilson v. Lambert identified examples of the latter category as courthouses and post offices. My difference with the majority is that I believe a library is amenable to classification on the permissible side of the spectrum insofar as LID financing is concerned.
The use of local improvement districts to finance needed projects has not been limited to streets and sewers. Wilson v. Lambert, supra, upheld assessments for a park in Washington, D.C. Other state courts have also upheld assessments for parks. In re Improvement of Lake of the Isles Park, 152 Minn. 29, 188 N.W. 54 (1922); Brightwell v. Kansas City, 153 Mo. App. 519, 134 S.W. 87 (1911). Even more recently, local improvement districts have been created to deal with modern problems. In Northern Pac. Ry. Co. v. Grand Forks, 73 N.W.2d 348 (N.D. 1955), and Thomson v. City of Dearborn, 349 Mich. 685, 85 N.W.2d 122 (1957), the courts upheld assessments for the creation of off-street parking lots in the business district. See, also, City of Whittier v. Dixon, 24 Cal. 2d 664, 151 P.2d 5, 153 A.L.R. 956 (1944).
I do not think the closest analogy to the present case is an LID for a public auditorium. It appears to me that the example of a public auditorium is somewhat in the category *568of a . straw man envisioned or created and then decried argumentatively by the majority opinion. Among other things, an auditorium is generally located in a business district, or at least removed from good residential property. Realistically, the validity of an LID for a public auditorium would seem to depend upon its location. If the auditorium was placed in a business section, then by analogy to the parking lot cases it would seem that an argument could even be made for sustaining the LID, because the auditorium conceivably could add value to the adjacent property. However, if the auditorium is placed in a surrounding of residential property, or near it, then it is highly likely that the resulting congestion of traffic and people will not add value to the property, and in fact the auditorium might reduce values.
Thus, to me the analogy of the public auditorium is not convincingly apt. I see a modern library as akin to a park, which has been repeatedly upheld as a proper subject for the LID approach and format. A library can fit aesthetically into a quiet neighborhood. The architecture, landscaping and parklike setting of modern library facilities compel the conclusion that the surrounding property is benefited by the improvement. I am convinced that any qualified appraiser of urban real estate, if asked whether an attractively constructed library facility would add appreciably to the market value of the reasonably adjacent real estate, would most likely answer in the affirmative.
Thus, for me the crucial test— i.e., benefit to the reasonably adjacent land — is satisfied. The majority opinion obliquely remarks that the local improvement district involved here is quite large. Since this appeal from a declaratory judgment does not deal with the reasonableness of the assessment, the size of the district is immaterial. The majority opinion correctly states that the issue here is the constitutionality of any assessment, but, as herein pointed put, the opinion still includes the size of the district as an important consideration in its decision. Since I can see direct, substantial monetary value added to the property of residents within at least walking distance, and, perhaps, *569even moderate driving distance, I would hold the purpose of the local improvement district constitutional.
In summary, let me stress that the initial sanctioning or fundamental authority for the creation of this local improvement district is traceable, in fact is based upon, a 1961 enactment of the Washington legislature. This fact, I think, should be accorded greater judicial respect and weight, policy wise, by this court. The majority asserts or concludes that the use of a local improvement district to finance library construction “would result in revolutionary changes in the constitutional tax structure of this state.” This, I think, overstates the case. While the law and our Anglo-American jurisprudence are more idealistically describable in terms of evolution rather than revolution, the distinction between the two terms in this particular context is perhaps the rate of- change or growth rather than no change or no growth as an essential characteristic of law and the jurisprudence of our times. It seems to me that legislative approval of the use of local improvement districts to finance libraries is a natural and appropriate step or development in the utilization of that financing mechanism, especially when the legislature had before it the examples of the past use of the mechanism to finance parks and off-street parking lots. Once again, I stress that this purported new use or adaptation of the LID was bom in the legislative halls — the place at least preferable to most traditionalists (if there is a choice) and acceptable to realists respecting innovations to meet contemporary social needs and problems. I cannot say this statute is an unconstitutional use of the LID plan, that it should be judicially exercised or struck down, any more than I can say the new spring growth of a tree is repugnant to the rest of the tree, and, therefore, the new growth is to be lopped off.
For the reasons indicated, I dissent.
Hale, J., concurs with Finley, J.
October 14,1965. Petition for rehearing denied.